Morton, J.
The plaintiff was an experienced machinist, forty years old, and was familiar with the operation of lathes and with belts, and knew that the lacing where belts are fastened together was liable to stretch with use. At the time of the accident he was at work on a lathe. He threw off the belt by means of a lever made for that purpose, and put his hand on or took hold of the belt so as to slow down the machine and bring it more quickly to a stop, when one of his fingers caught in the belt, causing the injuries to his hand that are complained of. The plaintiff was the only witness and he testified that he examined the belt after the accident and found that the lacing had stretched so that the ends of the belt were about half an inch apart and that it was in the space thus left or in the lacing that his finger was caught. He also testified that the belt was rough on the side. These were the only defects complained of.
The accident would not have happened if the plaintiff had not put his hand on the belt. It was no doubt a common thing to stop the machine in that way. The plaintiff testified that he had done it “ hundreds of times.” But he was not required to stop the machine by putting his hand on the belt, and if he chose to do it he must be held to have assumed the risk. There was a lever provided for stopping the machine by throwing off the belt. When the belt was thrown off the machine would come to a stop of itself in a few seconds. As an experienced machinist the plaintiff did not need to be told of the possible danger in putting his hand on the belt without examining it, and the pressure of work furnished no excuse for what he did. There is nothing to show that the machine was not safe enough for operation in the way in which it was intended to be operated. We see no evidence of negligence on the part of the defendant, and, as already observed, we think that the plaintiff must be held to have assumed the risk of what he did.

Judgment on the verdict.